Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koase et al. (CN  Pat. 108973335).

              Koase et al.  disclose in Figures 1-5 and 19-24 a liquid tank comprising:
              Regarding claim 1, a liquid supply section (50) that supplies liquid to the liguid ejecting head (12) (Figure 3);
a liquid chamber (51) configured to store the liquid to be supplied to the liquid supply section (50) (Figure 3);
a liquid-communication flow path (80) that couples the liquid chamber (51) and the liquid supply section (50), through which the liquid stored in the liquid chamber (50) is configured to be supplied to the liquid supply section (50), and that forms an upwardly projecting flow path in an attached state in which the liquid tank (30) is attached to the liquid ejecting apparatus (12) (Figure 3); and
an air-communication flow path (70) that couples the liquid chamber (51) and the liquid supply section (50), through which air is configured to flow between the liquid chamber (51) and the liquid supply section (50), and that is coupled, in the attached state, to the liquid chamber (51) at a position above a coupling position between the liquid-communication flow path (80) and the liquid chamber (51), wherein the liquid-communication flow path (80) has, in a liquid flow direction from the liquid chamber (51) toward the liquid ejecting head (12), an upstream end coupled to the liquid chamber, an upward flow path located downstream of the upstream end and extending upward in the attached state, a downward flow path located downstream of the upward flow path and extending downward in the attached state, and a downstream end located downstream of the downward flow path and coupled to the liquid supply section (50) and the air-communication flow path (70), and the liquid-communication flow path (80) has, at an intermediate position of the liquid-communication flow path (80), a narrow portion in which a sectional area of the liquid- communication flow path (80) is small (Figures 3 and 19-20).
           Regarding claim 2, wherein the narrow portion (70a) is formed such that the sectional area gradually changes (Figures 3 and 25).
          Regarding claim 3, wherein the narrow portion (70a) is provided upstream of the downstream end (Figures 3 and 25).
          Regarding claim 4, wherein the narrow portion (70a) is disposed between the upward flow path and the downward flow path (Figures 3 and 25).
           Regarding claim 5, wherein the narrow portion (70a) is formed such that the sectional area gradually decreases from the upstream end toward an upper end of the upward flow path and such that the sectional area gradually decreases from the downstream end toward an upper end of the downward flow path (Figures 3 and 25).
          Regarding claim 6, a liquid ejecting head (12) that ejects liquid supplied from the liquid tank (30) (Figure 3).
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2010/0013896) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853